 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BROGAN WYANT,                                           Case No.: 2:19-cv-00201-APG-VCF

 4          Plaintiff                                   Order Granting Motion to Quash Service
                                                       of Process, Denying Motion to Dismiss, and
 5 v.                                                           Extending Time to Serve

 6 LARRY LEVIN, et al.,                                              [ECF Nos. 12, 14]

 7          Defendants

 8         The defendants move to quash or dismiss for insufficient process and insufficient service

 9 of process. ECF Nos. 12, 14. As no summons has been issued in this case, and there is no

10 evidence the defendants were served with a summons, I grant the motion to quash. See ECF Nos.

11 6, 7 (stating only document served was the complaint); Fed. R. Civ. P. 4(c)(1) (“A summons

12 must be served with a copy of the complaint.”). Whether to quash or dismiss lies within my

13 discretion. S.J. v. Issaquah Sch. Dist. No. 411, 470 F.3d 1288, 1293 (9th Cir. 2006). In my

14 discretion, I grant Wyant an extension under Federal Rule of Civil Procedure 4(m) to properly

15 serve each defendant with the complaint, the errata to the complaint, and a summons. I therefore

16 deny the motion to dismiss. Finally, the defendants request attorney’s fees and costs because

17 Wyant refused to cooperate with the defendants’ offer to waive service. However, the

18 defendants identify no legal basis for an award of fees, so I deny that request.

19         IT IS THEREFORE ORDERED that the defendants’ motion to quash (ECF No. 12) is

20 GRANTED.

21         IT IS FURTHER ORDERED that the time for plaintiff Brogan Wyant to properly serve

22 each of the defendants with a summons and a copy of the complaint and errata to the complaint

23 is extended to June 14, 2019.
 1      IT IS FURTHER ORDERED that the defendants’ motion to dismiss (ECF No. 14) is

 2 DENIED.

 3      DATED this 3rd day of May, 2019.

 4

 5
                                                ANDREW P. GORDON
                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                            2
